Citation Nr: 1728686	
Decision Date: 07/21/17    Archive Date: 07/27/17

DOCKET NO.  14-37 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Whether the withholding of compensation benefits to recoup separation pay received by the Veteran was proper.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. O'Connor, Associate Counsel


INTRODUCTION

The Veteran served in the Army from August 27, 1976 to June 30, 1981; from August 27, 1976 to March 2, 1977; from March 3, 1977 to June 30, 1981; and from January 11, 1982 to June 18, 1989.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. 

In February 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ). Transcripts of the hearings are of record. In conjunction with his Board hearing the Veteran submitted additional evidence with a waiver of Agency of Original Jurisdiction (AOJ) review. The Board has accepted this additional evidence for inclusion into the record on appeal. See 38 C.F.R. § 20.800 (2016).

This appeal has been advanced on the Board's docket due to financial hardship, pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran received separation pay in the amount of $30,000.00 following his separation in June, 1989. The Veteran signed his DD 214 which noted the $30,000.00 separation pay.  

2.  The Veteran transitioned into the West Virginia National Guard.

3.  Following his retirement from the West Virginia National Guard, the Veteran first filed a claim for benefits on April 13, 2012.  He was subsequently awarded VA disability benefits.

4.  The Veteran signed and filed a Veteran's Application for Compensation and/or Pension, VA Form 21-526, on April 13, 2012.

5.  While the VA was withholding disability payments, subject to the statutorily-required recoupment of separation pay, the Defense Finance and Accounting Service (DFAS) for the military had also begun recoupment of the same separation pay.  During the period of this appeal, the VA recouped $21,201.07 and DFAS recouped $20,669.70 (total of $41,870.77).

6.  The required recoupment of benefits was complete on March 1, 2017 and the Veteran has been receiving his disability payments in full. 

7.  DFAS has provided a remittance credit to the Veteran for $17,870.77, which was the amount that DFAS withheld while the VA was also recouping the separation pay.


CONCLUSION OF LAW

The recoupment of separation pay was properly determined and executed under appropriate statutes, and the request for a waiver is denied. 10 U.S.C.A. §§ 1174, 1174a (West 2014); 38 C.F.R. §§ 3.654 (b)(1)-(2); 3.700 (2016).  38 U.S.C.A. § 5304 (a)(1) (West 2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the provisions of the Veterans Claims Assistance Act of 2000 (VCAA) (codified as amended at 38 U.S.C.A. § 5100 to 5107 (West 2015) are not applicable to claims involving overpayment and indebtedness.  Lueras v. Principi, 18 Vet. App. 435 (2004); 38 U.S.C.A. § 5302. Additionally, recoupment of separation pay is a matter of statutory interpretation and the VCAA is inapplicable to matters of pure statutory interpretation.  See Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).  Notwithstanding the fact that the notice and development provisions are not controlling in this matter, the Board has reviewed the case and determined that the Veteran was informed of the bases for the denial of his claim.  He has also had a fair opportunity to present arguments and evidence in support of his claim and has testified at a hearing before a VLJ of the Board.  Therefore, the Board will proceed with appellate review.

The debt at issue in this case, calculated by VA as $24,000.00, resulted from the Veteran receiving separation pay in June, 1989.  The Veteran contends that he was taxed at a higher rate.  The Veteran also asserts an argument based on contract theory regarding his receipt of separation pay.  He argues that he did not enter into a contract with the Army when he accepted the separation pay that would allow for later recoupment.  As the Veteran's acceptance of separation pay is beyond the scope of this appeal, that issue will not be addressed. 

According to VA law, not more than one award of pension, compensation, or emergency officers' regular or reserve retirement pay will be made concurrently to any person based on his or her own service except as provided in 38 C.F.R. § 3.803, relating to naval pension, and 38 C.F.R. § 3.750(c), relating to waiver of retirement pay. 38 C.F.R. § 3.700; see 38 U.S.C.A. § 5304.  Pursuant to 10 U.S.C.A. § 1174(h)(2), a member who has received separation pay based on service in the armed forces shall not be deprived, by reason of receipt of such separation pay, severance pay, or readjustment pay, of any disability compensation to which he is entitled under VA law, but there shall be deducted from that disability compensation an amount equal to the total amount of separation pay, severance pay, and readjustment pay received, less the amount of Federal income tax withheld from such pay (such withholding being at the flat withholding rate for Federal income tax withholding). 10 U.S.C.A. § 1174(h)(2). 

The implementing regulation to 10 U.S.C.A. § 1174(h)(2), essentially mirrors that statute, stating that a veteran who has received separation pay may receive disability compensation for disability incurred or aggravated by service prior to the date of receipt of separation pay, subject to recoupment of the total amount received as separation pay.  38 C.F.R. § 3.700(5); see also VAOGCPREC 14-92.  Therefore, the recoupment of the Veteran's separation pay from his VA disability compensation was required.  10 U.S.C.A. § 1174(h)(2). 

In March 2016 audit, VA determined that $21,201.07 had been collected from the original amount of separation pay of $30,000.00 ($24,000.00 after 20% tax is deducted), leaving $2798.93 as outstanding debt.  However, DFAS had also collected $20,669.70.  This erroneous collection by DFAS fulfilled the remaining debt, and resulted in a credit of $17,870.77.  As such, the amount of separation pay has been paid in full.  During the pendency of this appeal, DFAS has credited the Veteran's military retirement pay account with the overage minus federal tax.  See DFAS email, dated March 17, 2017, and DFAS letter to Congressman, dated May 5, 2017.

The Veteran concedes that he received separation pay upon leaving service.  The Board also notes that the Veteran signed his DD214, which detailed the amount of separation pay.  See DD214, section 18.  In addition, the Veteran did sign VA Form 21-526 on April 13, 2012.  In this form, the Veteran marked "no" to the question: "Have you ever applied for or received disability/severance/separation pay, or any other lump sum payment from the armed forces?"  This answer is contradicted by the DD 214, which notes the separation pay.  It is important to note that Part V. Military Retirement/Severance Pay states, in part, "If you are awarded military retirement prior to compensation, we will reduce your retired pay by the amount of any compensation that you are awarded...If you receive both military retired pay and VA compensation, some of the amount you receive may be recouped by VA..."  In this case, the Veteran signed this form acknowledging its content and the recoupment policies of VA.  Also, the Veteran first applied for benefits in April, 2012, while he was awarded his military retirement in July, 2007.  This form notified the Veteran that his separation pay would be subject to recoupment by VA.

In his May 2017 letter to his Congressman, the Veteran states that he did receive separation pay but that it was taxed at higher rate (about 33%).  He states that he received about $20,000.00 after paying $10,000.00 in taxes.  The Veteran has not provided any additional evidence supporting this contention.  However, if it were taxed in such a manner, this does not make the recoupment action improper.  Separation pay is to be taxed at the flat withholding rate of 20%, and recoupments will be based on that amount.  10 U.S.C. § 1174.  In the event that the Veteran was overtaxed, then DFAS would be appropriate venue to seek redress.

The Board is sympathetic to the Veteran's situation. The Board finds that there were two recoupment actions occurring simultaneously and this must have caused a financial strain for the Veteran.  The Board finds that the VA is the primary agency responsible for conducting the recoupment action, and the actions of VA in recoupment were in compliance with statute.  However, the actions mistakenly undertaken by DFAS resulted in funds being "over-recouped", as noted in DFAS' response to the Veteran's congressman.  DFAS has taken steps to ensure that the Veteran has been reimbursed for the full amount taken in excess of his debt.  In addition, the Board finds that the separation pay has been fully recouped and that the Veteran's disability compensation benefits have resumed at the appropriate level.

However, the Board must follow the applicable statutes and regulations and it is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  To that end, the amount subject to recoupment is not a debt or overpayment arising out of the operations of VA.  Rather, is a statutorily mandated offset of separation pay benefits which were paid to the Veteran by the Department of Defense upon his release from active duty.  See 10 U.S.C.A. § 1174(h)(2); 38 C.F.R. § 3.700(a)(5).  Therefore, the withholding of compensation benefits to recoup the Veteran's separation pay was proper.

The Board has reviewed the facts of this case, along with the Veteran's contentions and the pertinent laws and regulations.  However, the Board finds no legal basis for the Veteran's claim, and his appeal is denied.  The law is clear that while veterans are not prohibited from receiving VA disability compensation benefits after they have received separation pay, the net amount of separation pay is subject to recoupment.  This rule is consistent with the policy against receipt of concurrent awards.  See 38 U.S.C.A. § 5304 (a)(1); 38 C.F.R. § 3.700.  As discussed above, the initial error of double recoupment has been corrected by DFAS as of the date of this decision.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990), at 55-56.

ORDER

The withholding of compensation benefits to recoup severance pay received by the Veteran was proper; the appeal is denied.




____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


